Exhibit 10.13

Letter, dated April 1, 2007, amending the Employment Agreement between Yuasa,
Inc. and John D. Craig

EnerSys

RICHARD W. ZUIDEMA

Executive Vice President - Administration

April 1, 2007

Mr. John D. Craig

c/o  EnerSys

   2366 Bernville Road

    Reading, PA 19605

Dear John:

With reference to your employment agreement (the “Employment Agreement”) with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the “Company”), dated November 9,
2000, and related document pursuant to which you are currently employed as
Chairman, President & Chief Executive Officer of EnerSys and the Company, the
Compensation Committee of the Board of Directors of the Company has approved
your salary as set forth in Section 3 of the Employment Agreement is increased
to $815,000.00, effective as of April 1, 2007.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.

 

By:        Richard W. Zuidema   Executive Vice President - Administration

RWZ:jls